ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-428, concluding that SHERRY D. KING, a/k/a S. DORELL KING, of YERONA, who was admitted to the bar of this State in 1980, and who has been suspended from the practice of law since June 7, 1998, pursuant to Orders of this Court filed June 17, 1998, June 22, 1998, March 12, 1998, and March 21,2002, should be suspended from the practice of law for a period of one year for the unethical conduct established by her failure to comply with Rule 1:20-20 (future activities of disciplined attorneys), conduct in violation of RPC 8.1(b) (failure to cooperate with ethics authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
*350And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that SHERRY D. KING, a/k/a S. DORELL KING, is suspended from the practice of law for a period of one year and until the further Order of the Court, the term of suspension to commence on the expiration of the term of suspension ordered by the Court on March 21, 2002; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that she continue to comply with Rule 1:20-20; and it is further
ORDERED that no application for reinstatement to practice shall be filed until all disciplinary matters now pending against respondent are concluded; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this material; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.